April 4, 1916. The opinion of the Court was delivered by
In April, 1914, defendant gave a musical entertainment in its new auditorium to which the public was invited on payment of an admission fee of 50 cents each. While the entertainment was in progress, the balcony fell on plaintiff's intestate, and he sustained injuries from which he subsequently died.
Plaintiff alleged and introduced evidence tending to prove that the balcony fell because of negligence in its construction. Defendant denied negligence, but claimed exemption from liability, notwithstanding negligence should be proved, on the ground that it is a public charity; and, on that ground, a nonsuit was ordered.
Defendant offered no evidence to prove its relation to the public, but relied upon certain statutes relative to its incorporation and association with the Associate Reformed Presbyterian Synod to show that it is a public charity. Careful consideration of these statutes shows that, while they warrant an inference that defendant is a public charity, they do not prove that fact beyond dispute, for they are not inconsistent with the view that defendant is a private corporation conducted for gain. Defendant's attorneys practically concede that the acts incorporating defendant and those amending and extending its charter fail to show conclusively that it is a public charity, and they seek to supply the deficiency of proof by reference to the act which incorporates "the Board of Trustees of the Associate Reformed Presbyterian Synod," which declares the synod to be "a religious association engaged in the propagation of the gospel;" and, coupling this statutory declaration of the character of the synod as a public charity, with the authority vested in the synod by the act amending defendant's charter, which puts the college under the jurisdiction of the synod and authorizes the synod to elect its trustees, *Page 200 
the Court is asked to infer that defendant is of the same character as the synod. That may be so, but it is not the only inference of which the facts are susceptible. The synod may be invested with like authority over a private enterprise conducted for gain, on account of the benefit which would probably and naturally inure to such an institution by reason of its association with a great religious organization.
A nonsuit may be granted when plaintiff's evidence establishes a defense to the action; but, in that case the evidence in support of the defense must be open to no other reasonable inference than the truth of the essential elements of fact constituting the defense.
It cannot be said that the objection is purely technical, because, the plaintiff having made out a prima facie case, the defendant's immunity rests upon proof of facts sufficient to bring it within the exception to the rule. For these reasons the nonsuit must be set aside, and the case remanded for a new trial, if plaintiff be advised that defendant is not, in fact, within the reason of the rule established in Lindler v. Hospital, 98 S.C. 25,81 S.E. 512, upon the authority of which the nonsuit was granted.
Plaintiff seeks to distinguish this case from the Lindler case upon these grounds: (1) In that case, plaintiff was a beneficiary of the charity; in this, he was a stranger, sustaining no relation to the charity, except that of an invited guest upon its premises, who had paid for his right to be there; (2) in that case, the negligence was that of a servant of the hospital, who had been selected with due care; in this, the negligence was that of the corporation itself or its superior officers and agents, in failing to provide a safe place for an invited guest.
These difference in the facts of the two cases make no difference in the applicable law, because the exemption of public charities from liability in actions for damages for *Page 201 
tort rests not upon the relation of the injured person to the charity, but upon grounds of public policy, which forbid the crippling or destruction of charities which are established for the benefit of the whole public to compensate one or more individual members of the public for injuries inflicted by the negligence of the corporation itself, or of its superior officers or agents, or of its servants or employees. The principle is that, in organized society, the rights of the individual must, in some instances, be subordinated to the public good. It is better for the individual to suffer injury without compensation than for the public to be deprived of the benefit of the charity. The law has always favored and fostered public charities in ways too numerous to mention, because they are most valuable adjuncts of the State in the promotion of many of the purposes for which the State itself exists. That being so, what difference can it make whether the tort is that of the corporation itself or its superior officers and agents, or that of its servants? Liability for the one would as effectually embarrass or sweep away the charity as the other. It would, therefore, be illogical to admit liability for the one and deny it for the other.
This rule does not put such charities above the law, for their conduct is subject to the supervision of the Court of equity; nor does it deny an injured person a remedy for his wrong. It is merely an exception to the rule of respondeat superior, which is itself based on reasons of public policy. The injured person has his remedy against the actual wrongdoer. It is said, however, that he may be and often is financially irresponsible. But the answer is that the law does not undertake to provide a solvent defendant for every wrong done. There are many cases of wrongful injury not compensated, because the wrongdoer is insolvent. The head of a family is liable for the torts of his servants; but you cannot take his homestead and break up *Page 202 
his family to satisfy a judgment against him, either for his own or for his servant's torts. Public policy says it is better for the individual to suffer the injury uncompensated than for the State to suffer the evil consequences of having the homes and families of its citizens destroyed. The State is likewise most deeply interested in the preservation of public charities. Questions of public policy must be determined upon consideration of what on the whole will best promote the general welfare.
It would serve no good purpose, except to show painstaking diligence in the consideration of the question at issue, to review the decisions of other Courts. This has been done in several cases cited in the arguments of counsel. The conclusions reached are variant and irreconcilable. Some Courts hold the rule of respondeat superior applicable to the fullest extent; others deny its applicability in toto; while others take intermediate ground for various reasons. The rule of total exemption is, perhaps, without exception, based upon grounds of public policy. That is the principle upon which liability was denied by the Court en banc in the Lindler case, and, as has been shown, its logical application requires exemption of public charities for the torts of their superior officers and agents as well as for those of their servants or employees, whether these be selected with or without due care.
Judgment reversed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur in the opinion of the Court.